--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.1


FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT


This First Amendment to Amended and Restated Loan Agreement ("Agreement") is
made and entered into as of September 30, 2009, by and between WACHOVIA BANK,
NATIONAL ASSOCIATION ("Lender") and TECHNOLOGY RESEARCH CORPORATION ("Borrower")
and is an amendment to that certain Amended and Restated Loan Agreement dated as
of December 22, 2007 (the "Agreement").


WHEREAS, Lender had extended to Borrower a revolving line of credit facility in
the amount of $6,000,000.00 as evidenced by that certain Promissory Note dated
as of December 27, 2007 in the stated principal amount of $6,000,000.00 (the
"Original Note"); and
 
WHEREAS, the Original Note matures on September 30, 2009 and Borrower requested
Lender to renew the Original Note; and
 
WHEREAS, Lender agreed to renew the Original Note provided that among other
things, the availability thereunder was reduced from $6,000,000.00 to
$3,000,000.00;
 
NOW THEREFORE, in consideration of the foregoing Lender and Borrower amend the
Agreement as follows:
 
1.           Terms.  All of the terms defined in the Agreement shall have the
same definitions in this Amendment, unless specifically stated to the contrary
in this Amendment.
 
2.           Loan.  The term "Loan" is hereby redefined to mean the indebtedness
evidenced by that certain Promissory Note dated as of even date herewith from
Borrower payable to Lender in the stated principal amount of $3,000,000.00.
 
3.           Note.  The term "Note" is hereby redefined to mean that certain
Promissory Note dated as of even date herewith from Borrower payable to Lender
in the stated principal amount of $3,000,000.00.
 
4.           Funded Debt to EBITDA Ratio.  The following is hereby added to the
Agreement as Section 4.i.:
 
 
4.i.  Funded Debt to EBITDA Ratio.  Funded Debt to EBITDA Ratio.  Borrower
shall, at all times, maintain a Funded Debt to EBITDA Ratio of not more than
2.50 to 1.00.  This covenant shall be calculated quarterly, on a rolling four
quarters basis.  “Funded Debt to EBITDA Ratio" shall mean the sum of all Funded
Debt divided by the sum of earnings before interest, taxes, depreciation and
amortization, excluding all non-cash income and expenses, and all extraordinary
gains. "Funded Debt" shall mean the sum of all indebtedness for borrowed money,
(including, without limitation, capital lease and synthetic lease obligations,
subordinated debt (including debt subordinated to the Bank), and unreimbursed
drawings under letters of credit), or any other monetary obligation evidenced by
a note, bond, debenture or other agreement or similar instrument of that person
or entity.

 
5.           Section 5. Letters of Credit.  Section 5, Letters of Credit, is
hereby deleted and the following is in its place:
 
5.           LETTERS OF CREDIT.  Upon the request of Borrower, Lender shall
issue commercial Letters of Credit and standby Letters of Credit, provided, the
aggregate amount available to be drawn under all commercial Letters of Credit
plus the aggregate amount of unreimbursed drawings under all commercial Letters
of Credit at any one time does not exceed $3,000,000.00, and the aggregate
amount available to be drawn under all standby Letters of Credit plus the
aggregate amount of unreimbursed drawings under all standby Letters of Credit at
any one time does not exceed $3,000,000.00, and further provided, no commercial
Letter of Credit shall expire more than 180 days after the date it is issued and
no standby Letter of Credit shall expire more than 365 days after the date it is
issued.  Notwithstanding anything to the contrary contained herein, the
aggregate outstanding principal balance of Advances (as defined in the line of
credit Promissory Note in the amount of $3,000,000.00, dated as of even date
herewith) plus the aggregate amount available to be drawn under all Letters of
Credit plus the aggregate amount of unreimbursed drawings under all Letters of
Credit at any one time shall note exceed $3,000,000.00.  Lender's obligation to
issue Letters of Credit shall terminate if Borrower is in default (however
denominated) under the Note or the other Loan Documents, or in any case, if not
sooner terminated, on September 30, 2010 unless renewed or extended by Lender in
writing upon such terms then satisfactory to Lender.
 
In all other respects, the terms and conditions of the Agreement are hereby
ratified and confirmed.
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
all as of the day and year first above written.
 
WACHOVIA BANK, NATIONAL
ASSOCIATION
 
 
By: /s/ Mark Dawson
      Mark Dawson,
     As a Senior Vice President
TECHNOLOGY RESEARCH CORPORATION,
A Florida Corporation
 
 
By: /s/ Owen Farren
      Owen Farren,
      As its President
 

